Detailed Action

1.	This Office Action is responsive to the Amendment filed 05/24/2022.  Claims 1, 11, 13, 19 and 21 have been amended.  Claims 17-18, 20, 22-24 and 28-30 have been cancelled.  Claims 31-39 have been added as new claims.  Claims 1-16, 19, 21, 25-27 and 31-39 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claim 37 is objected to because of the following informalities: 
On line 1 of claim 36: “The method of claim 6, wherein…” should be “The method of claim [[6]] 36, wherein…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 19, 21, 25-27 and 38-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang et al. (US 2021/0059011 A1), hereinafter “Fang”.

5.	As to claim 19, Fang teaches a user equipment (UE) for wireless communication, comprising: memory; one or more processors coupled to the memory; and instructions stored in the memory and operable, when executed by the one or more processors, to cause the UE to: 
determine to relocate an application context that supports an application on the UE that is served by an edge network device (i.e., UE movement causes/triggers the EC Orchestrator 404 decides the relocation of the application instance and instantiates the same application App-E’ 406 on one or more target EC host(s) 405) with the same application context as that in the active App-E 402 being served to the UE client 401) (Fang, [0085]); and 
cause relocation of the application context from the UE to the edge network device (i.e., switching between the active application App-E 402 and one of the standby application(s) App-E’ 406, i.e., let one of standby application instance App-E’ 406 to take over the active role to serve the UE client 401, wherein the standby application instance App-E’ 406 may receive the UL traffic to keep the application and UE context synchronized with the active application instance) (Fang, [0085-0086]).

6.	As to claim 21, Fang teaches the UE of claim 19, wherein the one or more processors, to cause relocation of the application context from the UE to the edge network device, are configured to:0097-149061203314 transmit an indication to the edge network device to generate a new application context for the application (i.e., UE movement causes/triggers the EC Orchestrator 404 decides the relocation of the application instance and instantiates the same application App-E’ 406 on one or more target EC host(s) 405) with the same application context as that in the active App-E 402 being served to the UE client 401) (Fang, [0085]); and disconnect the application from the application context based at least in part on receiving an indication that the edge network device has connected the application to the new application context (i.e., switching between the active application App-E 402 and one of the standby application(s) App-E’ 406, i.e., let one of standby application instance App-E’ 406 to take over the active role to serve the UE client 401, and deactivate the existing active application instance App-E 402) (Fang, [0086]).

7.	As to claim 25, Fang teaches the UE of claim 19, wherein the one or more processors, to determine to relocate the application context, are configured to determine that a handover of the UE 0097-149062203314 is triggered and that the handover is likely to degrade a quality of service of the application (i.e., when the UE moves to another service area of underlying network, i.e., covered by EC host 220, the EC application 211 on the EC host 210 may continue serving the UE over the data network but this time the service may not be the best) (Fang, [0068] and [0102]).    

8.	As to claim 26, Fang teaches the UE of claim 19, wherein the one or more processors, to determine to relocate the application context, are configured to determine to relocate the application context based at least in part on a quantity of users participating in the application (i.e., if no application instance is running for the service requested by the UE on the EC host [not enough application instance to support the quantity of users participating], the EC orchestrator may request the EC platform to instantiate an application on the EC host to produce the service to the UE) (Fang, [0074]).  

9.	As to claim 27, Fang teaches the UE of claim 19, wherein the one or more processors, to determine to relocate the application context, are configured to determine to relocate the application context based at least in part on a maximum latency allowed for relocating the application context (i.e., when the UE moves to another service area of underlying network, i.e., covered by EC host 220, the EC application 211 on the EC host 210 may continue serving the UE over the data network but this time the service may not be the best.  In order to provide the best service to the UE, the EC application 211 may need to be relocated to EC host 220 as the EC app 221) (Fang, [0068] and [0102]).    
  
10.	As to claim 38, Fang teaches a method of wireless communication performed by a user equipment (UE), comprising: 
determining to relocate an application context that supports an application on the UE that is served by an edge network device (i.e., UE movement causes/triggers the EC Orchestrator 404 decides the relocation of the application instance and instantiates the same application App-E’ 406 on one or more target EC host(s) 405) with the same application context as that in the active App-E 402 being served to the UE client 401) (Fang, [0085]); and 
causing relocation of the application context from the UE to the edge network device (i.e., switching between the active application App-E 402 and one of the standby application(s) App-E’ 406, i.e., let one of standby application instance App-E’ 406 to take over the active role to serve the UE client 401, wherein the standby application instance App-E’ 406 may receive the UL traffic to keep the application and UE context synchronized with the active application instance) (Fang, [0085-0086]).

11.	As to claim 39, Fang teaches the method of claim 38, wherein determining to relocate the application context comprises: determining to relocate the application context based at least in part on a quantity of users participating in the application (i.e., if no application instance is running for the service requested by the UE on the EC host [not enough application instance to support the quantity of users participating], the EC orchestrator may request the EC platform to instantiate an application on the EC host to produce the service to the UE) (Fang, [0074]).  


Allowable Subject Matter

12.	Claims 1-16 and 31-37 are allowed over the prior arts.

Response to Arguments

13.	Applicant’s arguments, see pages 11-13 of the Remarks, filed 05/24/2022, with respect to the rejection(s) of claims 11 and 13 under FANG’s rejection have been fully considered and are persuasive.  Therefore, the rejection of claims 11-13 has been withdrawn and claims 1-16 and 31-37 are allowed.  
However, upon further consideration, Applicant’s arguments with respect to the rejection(s) of claim 19 under FANG’s rejection have been fully considered but they are not persuasive.

14.	In the Remarks, Applicants argued in substance that

	(A)	“FANG does not disclose instructions stored in the memory and operable, when executed by the one or more processors, to cause the UE to “cause relocation of the application context from the UE to the edge network device” as recited in claim 19 (emphasis added) (from page 13 of the Remarks).
As to point (A), Examiner respectfully disagrees noting that FANG does disclose that UE movement causes/triggers the EC Orchestrator 404 decides the relocation of the application instance and instantiates the same application App-E’ 406 on one or more target EC host(s) 405 with the same application context as that in the active App-E 402 being served to the UE client 401.  Those application instances App-E’ 406 on target EC hosts 405 are operated in the standby mode to serve to the UE client 401.  The standby application instance App-E’ 406 may receive the UL traffic to keep the application and UE context synchronized with the active application instance.(Fang, [0085]).  
Hence, FANG does disclose “causing relocation of the application context from the UE to the edge network device”, as recited in claim 19.

15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG N NGUYEN/Primary Examiner, Art Unit 2441